DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BRIAN SOUFFRANT,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-2276

                         [December 19, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah Weiss, Judge;
L.T. Case No. 50-2005-CF-013843-AXXX-MB.

  Brian Souffrant, Orlando, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.